--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3

OXFORD MEDIA, INC.


CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS, AND LIMITATIONS
OF
SERIES C CONVERTIBLE PREFERRED STOCK


PURSUANT TO SECTION 78.1955 OF THE
NEVADA GENERAL CORPORATION LAW


The undersigned, LEWIS JAFFE, does hereby certify that:


1. He is the President of Oxford Media, Inc., a Nevada corporation (the
“Corporation”).


2. The Corporation is authorized to issue 1,000,000 shares of preferred stock,
7,857 of which have been issued.


3. The following resolutions were duly adopted by the board of directors of the
Corporation (the “Board of Directors”):


WHEREAS, the certificate of incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 1,000,000
shares, $0.001 par value per share, issuable from time to time in one or more
series;


WHEREAS, the Board of Directors is authorized to fix the dividend rights,
dividend rate, voting rights, conversion rights, rights and terms of redemption
and liquidation preferences of any wholly unissued series of preferred stock and
the number of shares constituting any series and the designation thereof, of any
of them; and


WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to fix the rights, preferences, restrictions and other matters
relating to a series of the preferred stock, which shall consist of up to
100,000 shares of the preferred stock which the Corporation has the authority to
issue, as follows:


NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:







1

--------------------------------------------------------------------------------



TERMS OF PREFERRED STOCK


Section 1.  Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement. For the purposes hereof, the following terms
shall have the following meanings:


“Alternate Consideration” shall have the meaning set forth in Section 7(e).


“Bankruptcy Event” means any of the following events: (a) the Corporation or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Corporation or any Significant Subsidiary thereof; (b) there is commenced
against the Corporation or any Significant Subsidiary thereof any such case or
proceeding that is not dismissed within 60 days after commencement; (c) the
Corporation or any Significant Subsidiary thereof is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Corporation or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within 60 calendar days
after such appointment; (e) the Corporation or any Significant Subsidiary
thereof makes a general assignment for the benefit of creditors; (f) the
Corporation or any Significant Subsidiary thereof calls a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or (g) the Corporation or any Significant Subsidiary thereof, by any
act or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.


“Base Conversion Price” shall have the meaning set forth in Section 7(b).


“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Buy-In” shall have the meaning set forth in Section 6(e)(iii).


“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual, legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Corporation, by contract or otherwise) of in excess of 33% of the
voting securities of the Corporation (other than by means of conversion or
exercise of the Preferred Stock and the Securities issued or issuable pursuant
to the Purchase Agreement), or (ii) the Corporation merges into or consolidates
with any other Person, or any Person merges into or consolidates with the
Corporation and, after giving effect to such transaction, the stockholders of
the Corporation immediately prior to such transaction own less than 66% of the
aggregate voting power of the Corporation or the successor entity of such
transaction, or (iii) the Corporation sells or transfers all or substantially
all of its assets to another Person and the stockholders of the Corporation
immediately prior to such transaction own less than 66% of the aggregate voting
power of the acquiring entity immediately after the transaction, or (iv) a
replacement at one time or within a one year period of more than one-half of the
members of the Corporation’s board of directors which is not approved by a
majority of those individuals who are members of the board of directors on the
date hereof (or by those individuals who are serving as members of the board of
directors on any date whose nomination to the board of directors was approved by
a majority of the members of the board of directors who are members on the date
hereof), or (v) the execution by the Corporation of an agreement to which the
Corporation  is a party or by which it is bound, providing for any of the events
set forth in clauses (i) through (iv) above.



2

--------------------------------------------------------------------------------



“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto and all conditions
precedent to (i) each Holder’s obligations to pay the Subscription Amount and
(ii) the Corporation’s obligations to deliver the Securities have been satisfied
or waived.


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the Corporation’s common stock, par value $0.001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.


“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.


“Conversion Amount” means the sum of the Stated Value at issue.


“Conversion Date” shall have the meaning set forth in Section 6(a).


“Conversion Price” shall have the meaning set forth in Section 6(b).


“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.


“Conversion Shares Registration Statement” means a registration statement that
registers the resale of all Conversion Shares of the Holders, who shall be named
as a “selling stockholder” therein and meets the requirements of the
Registration Rights Agreement.

 
“Dilutive Issuance” shall have the meaning set forth in Section 7(b).


“Dilutive Issuance Notice” shall have the meaning set forth in Section 7(b).


“Dividend Payment Date” shall have the meaning set forth in Section 3(a).

 

3

--------------------------------------------------------------------------------



“Effective Date” means the date that the Conversion Shares Registration
Statement is declared effective by the Commission.


“Equity Conditions” means, during the period in question, (i) the Corporation
shall have duly honored all conversions scheduled to occur or occurring by
virtue of one or more Notices of Conversion of the applicable Holder on or prior
to the dates so requested or required, if any, (ii) the Corporation shall have
paid all liquidated damages and other amounts owing to the applicable Holder in
respect of the Preferred Stock, (iii) there is an effective Conversion Shares
Registration Statement pursuant to which the Holders are permitted to utilize
the prospectus thereunder to resell all of the shares of Common Stock issuable
pursuant to the Transaction Documents (and the Corporation believes, in good
faith, that such effectiveness will continue uninterrupted for the foreseeable
future), (iv) the Common Stock is trading on a Trading Market and all of the
shares issuable pursuant to the Transaction Documents are listed for trading on
such Trading Market (and the Corporation believes, in good faith, that trading
of the Common Stock on a Trading Market will continue uninterrupted for the
foreseeable future), (v) there is a sufficient number of authorized, but
unissued and otherwise unreserved, shares of Common Stock for the issuance of
all of the shares of Common Stock issuable pursuant to the Transaction
Documents, (vi) there is no existing Triggering Event or no existing event
which, with the passage of time or the giving of notice, would constitute a
Triggering Event, (vii) the issuance of the shares in question to the applicable
Holder would not violate the limitations set forth in Section 6(c) and Section
6(d) herein, (viii) there has been no public announcement of a pending or
proposed Fundamental Transaction or Change of Control Transaction that has not
been consummated and (ix) the applicable Holder is not in possession of any
information that constitutes, or may constitute, material non-public
information.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Corporation pursuant to any stock or
option plan duly adopted by a majority of the non-employee members of the Board
of Directors of the Corporation or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise of or conversion of any securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of the Purchase Agreement, provided
that such securities have not been amended since the date of the Purchase
Agreement to increase the number of such securities or to decrease the exercise
or conversion price of any such securities, and (c) securities issued pursuant
to acquisitions or strategic transactions approved by a majority of the
disinterested directors, provided that any such issuance shall only be to a
Person which is, itself or through its subsidiaries, an operating company in a
business synergistic with the business of the Corporation and shall provide to
the Corporation additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Corporation is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities.
 

4

--------------------------------------------------------------------------------



“Forced Conversion Amount” means the sum of (i) the aggregate Stated Value then
outstanding, (ii) accrued but unpaid dividends and (iii) all liquidated damages
and other amounts due in respect of the Preferred Stock.


“Forced Conversion Date” shall have the meaning set forth in Section 8.


“Forced Conversion Notice” shall have the meaning set forth in Section 8.


“Forced Conversion Notice Date” shall have the meaning set forth in Section 8.


“Fundamental Transaction” shall have the meaning set forth in Section 7(e).


“Holder” shall have the meaning given such term in Section 2.


“Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Corporation other than those securities which are explicitly
senior or pari passu to the Preferred Stock in dividend rights or liquidation
preference.


“Liquidation” shall have the meaning set forth in Section 5.


“New York Courts” shall have the meaning set forth in Section 11(d).


“Notice of Conversion” shall have the meaning set forth in Section 6(a).


“Original Issue Date” means the date of the first issuance of any shares of the
Preferred Stock regardless of the number of transfers of any particular shares
of Preferred Stock and regardless of the number of certificates which may be
issued to evidence such Preferred Stock.


“Permitted Indebtedness” means (a) the Indebtedness existing on the Original
Issue Date and set forth on Schedule 3.1(aa) attached to the Purchase Agreement
and (b) lease obligations and purchase money indebtedness of up to $100,000, in
the aggregate, incurred in connection with the acquisition of capital assets and
lease obligations with respect to newly acquired or leased assets.


“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Corporation) have
been established in accordance with GAAP; (b) Liens imposed by law which were
incurred in the ordinary course of the Corporation’s business, such as
carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and
other similar Liens arising in the ordinary course of the Corporation’s
business, and which (x) do not individually or in the aggregate materially
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the Corporation and its consolidated
Subsidiaries or (y) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing for the foreseeable
future the forfeiture or sale of the property or asset subject to such Lien; (c)
Liens incurred in connection with Permitted Indebtedness under clause (a)
thereunder; and (d) Liens incurred in connection with Permitted Indebtedness
under clause (b) thereunder, provided that such Liens are not secured by assets
of the Corporation or its Subsidiaries other than the assets so acquired or
leased.



5

--------------------------------------------------------------------------------



"Preferred Rights Reduction Date" shall have the meaning set forth in Section 3.


“Preferred Stock” shall have the meaning set forth in Section 2.


“Purchase Agreement” means the Securities Purchase Agreement, dated as of the
Original Issue Date, to which the Corporation and certain of the original
Holders are parties, as amended, modified or supplemented from time to time in
accordance with its terms.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, to which the Corporation and the
original Holder are parties, as amended, modified or supplemented from time to
time in accordance with its terms.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Share Delivery Date” shall have the meaning set forth in Section 6(e).


“Stated Value” shall have the meaning set forth in Section 2.


“Subscription Amount” means, as to each Purchaser, the amount in United States
Dollars and in immediately available funds to be paid for the Preferred Stock
purchased pursuant to the Purchase Agreement as specified below such Purchaser’s
name on the signature page of the Purchase Agreement and next to the heading
“Subscription Amount.”


“Subsidiary” shall have the meaning set forth in the Purchase Agreement.


“Trading Day” means a day on which the principal Trading Market is open for
business; provided that if the Corporation is not listed or quoted for trading
on a Trading Market, "Trading Day" shall mean "Business Day" unless the context
otherwise requires.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.


“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.


“Triggering Event” shall have the meaning set forth in Section 9(a).



6

--------------------------------------------------------------------------------



“Triggering Redemption Amount” means, for each share of Preferred Stock, the sum
of (i) the greater of (A) 120% of the Stated Value and (B) the product of (a)
the VWAP on the Trading Day immediately preceding the date of the Triggering
Event and (b) the Stated Value divided by the then Conversion Price, (ii) all
accrued but unpaid dividends thereon and (iii) all liquidated damages and other
costs, expenses or amounts due in respect of the Preferred Stock.


“Triggering Redemption Payment Date” shall have the meaning set forth in Section
9(b).


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg
Financial L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)); (b) a Trading Market and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink Sheets,
LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (c) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders and reasonably acceptable to the Corporation, the fees and expenses of
which shall be paid by the Corporation.


Section 2.  Designation, Amount and Par Value. The series of preferred stock
shall be designated as its Series C  Convertible Preferred Stock (the “Preferred
Stock”) and the number of shares so designated shall be up to 100,000 (which
shall not be subject to increase without the written consent of all of the
holders of the Preferred Stock (each, a “Holder” and collectively, the
“Holders”)). Each share of Preferred Stock shall have a par value of $0.001 per
share and a stated value equal to $1,000, subject to increase set forth in
Section 3(a) below (the “Stated Value”).

 
Section 3.  Dividends in Kind.  Holders shall be entitled to receive, and the
Corporation shall pay, cumulative dividends at the rate per share (as a
percentage of the Stated Value per share) of 7% per annum (subject to increase
pursuant to Section 9(b)), payable quarterly on January 1, April 1, July 1 and
October 1, beginning on the first such date after the Original Issue Date and on
each Conversion Date (with respect only to Preferred Stock being converted)
(each such date, a “Dividend Payment Date”) up to and until the earlier of
(y) four (4) year anniversary of the first Dividend Payment Date (the “Four Year
Anniversary”) and (z) the Forced Conversion Date (the earlier of such dates, the
"Preferred Rights Reduction Date"), in duly authorized, validly issued, fully
paid and non-assessable shares of Preferred Stock based on the Stated Value per
share of Preferred Stock of $1,000.  Dividends on the Preferred Stock shall be
calculated on the basis of a 360-day year, consisting of twelve 30 calendar day
periods, shall accrue daily commencing on the Original Issue Date, and shall be
deemed to accrue from such date whether or not earned or declared.  Any
dividends that are not paid via the issuance of shares of Preferred Stock within
three Trading Days following a Dividend Payment Date shall continue to accrue
and shall entail a late fee, which must be paid in cash, at the rate of 18% per
annum or the lesser rate permitted by applicable law (such fees to accrue daily,
from the Dividend Payment Date through and including the date of payment).



7

--------------------------------------------------------------------------------



Section 4.  Voting Rights.  Until such date as Holders holding at least 67% of
the then outstanding shares of Preferred Stock notify the Company in writing
that the Preferred Stock shall no longer have voting rights, each Holder of
Preferred Stock shall have voting rights equal to, as to each share of Preferred
Stock, the number of Conversion Shares receivable upon conversion in full of
such share of Preferred Stock then held by such Holder, ignoring for such
purposes any conversion limitations included herein.


Section 5.  Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), the Holders
shall be entitled to receive out of the assets, whether capital or surplus, of
the Corporation an amount equal to the Stated Value, plus any accrued and unpaid
dividends thereon and any other fees or liquidated damages owing thereon, for
each share of Preferred Stock before any distribution or payment shall be made
to the holders of any Junior Securities; provided, however, that following the
Preferred Rights Reduction Date the Holders of the Preferred Stock shall, upon a
Liquidation, receive any distribution of assets pari passu with the holders of
Common Stock.  If the assets of the Corporation shall be insufficient to pay in
full such amounts, then the entire assets to be distributed to the Holders shall
be ratably distributed among the Holders in accordance with the respective
amounts that would be payable on such shares if all amounts payable thereon were
paid in full.  A Fundamental Transaction or Change of Control Transaction shall
not be deemed a Liquidation, except that to the extent any consideration is
payable on account of Preferred Stock as a result of a Fundamental Transaction
or Change of Control Transaction taking place after the Preferred Rights
Reduction Date, all such consideration shall be distributed pari passu with the
holders of Common Stock. The Corporation shall mail written notice of any such
Liquidation, not less than 45 days prior to the payment date stated therein, to
each Holder.


Section 6.   Conversion.


a)           Conversions at Option of Holder.  Subject to the limitations set
forth in Section 6(c) and Section 6(d), each share of Preferred Stock shall be
convertible, at any time and from time to time from and after the Original Issue
Date at the option of the Holder thereof, into that number of shares of Common
Stock determined by dividing the Stated Value of such share of Preferred Stock
by the Conversion Price. Holders shall effect conversions under this Section 6
by providing the Corporation with the form of conversion notice attached hereto
as Annex A (a “Notice of Conversion”). Each Notice of Conversion shall specify
the number of shares of Preferred Stock to be converted, the number of shares of
Preferred Stock owned prior to the conversion at issue, the number of shares of
Preferred Stock owned subsequent to the conversion at issue and the date on
which such conversion is to be effected, which date may not be prior to the date
the applicable Holder delivers by facsimile such Notice of Conversion to the
Corporation (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion to the Corporation is deemed delivered hereunder. The
calculations and entries set forth in the Notice of Conversion shall control in
the absence of manifest or mathematical error.  To effect conversions of shares
of Preferred Stock, a Holder shall not be required to surrender the
certificate(s) representing such shares of Preferred Stock to the Corporation
unless all of the shares of Preferred Stock represented thereby are so
converted, in which case such Holder shall deliver the certificate representing
such shares of Preferred Stock promptly following the Conversion Date at
issue.  Shares of Preferred Stock converted into Common Stock or redeemed in
accordance with the terms hereof shall be canceled and shall not be reissued.



8

--------------------------------------------------------------------------------



b)           Automatic Conversion. Notwithstanding anything herein to the
contrary, upon the Four Year Anniversary, as defined in Section 3, above, (such
date also being referred to herein as the "Automatic Conversion Effective
Date"), each share of the Preferred Stock then outstanding shall, without
further action by the Holder thereof, automatically convert into that number of
shares of Common Stock determined by dividing the Stated Value of such share of
Preferred Stock by the Conversion Price, but only to the extent that such
automatic conversion does not cause such Holder to exceed such Holder’s
Beneficial Ownership Limitation. After the Automatic Conversion Effective Date,
conversion of shares of Preferred Stock shall be at the sole election of the
Holder and the redemption, liquidation, consent, dividend, and other rights and
preferences of Holders of the Preferred Shares (other than voting rights, which
shall not be effected by the automatic conversion) shall be eliminated or
limited as specifically set forth herein.


c)           Conversion Price.  The conversion price for the Preferred Stock
shall equal $0.02,subject to adjustment herein (the “Conversion Price”).


d)           Beneficial Ownership Limitation. The Corporation shall not effect
any conversion of the Preferred Stock, including an automatic conversion under
Subsection b), above, or a forced conversion under Section 8, below, and a
Holder shall not have the right to convert any portion of the Preferred Stock,
to the extent that, after giving effect to the conversion set forth on the
applicable Notice of Conversion, such Holder (together with such Holder’s
Affiliates, and any other person or entity acting as a group together with such
Holder or any of such Holder’s Affiliates) would beneficially own in excess of
the Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
such Holder and its Affiliates shall include the number of shares of Common
Stock issuable upon conversion of the Preferred Stock with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which are issuable upon (A) conversion of the remaining, unconverted
Stated Value of Preferred Stock beneficially owned by such Holder or any of its
Affiliates and (B) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Corporation  subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by such Holder or any of its Affiliates.  Except as set forth in the
preceding sentence, for purposes of this Section 6(c), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder.  To the extent that the limitation
contained in this Section 6(c) applies, the determination of whether the
Preferred Stock is convertible (in relation to other securities owned by such
Holder together with any Affiliates) and of how many shares of Preferred Stock
are convertible shall be in the sole discretion of such Holder, and the
submission of a Notice of Conversion shall be deemed to be such Holder’s
determination of whether the shares of Preferred Stock may be converted (in
relation to other securities owned by such Holder together with any Affiliates)
and how many shares of the Preferred Stock are convertible, in each case subject
to the Beneficial Ownership Limitation. To ensure compliance with this
restriction, each Holder will be deemed to represent to the Corporation each
time it delivers a Notice of Conversion that such Notice of Conversion has not
violated the restrictions set forth in this paragraph and the Corporation shall
have no obligation to verify or confirm the accuracy of such determination.  In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 6(c), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as stated in the most recent
of the following: (A) the Corporation’s most recent Form 10-QSB or Form 10-KSB,
as the case may be, (B) a more recent public announcement by the Corporation or
(C) a more recent notice by the Corporation or the Corporation’s transfer agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of a Holder, the Corporation shall within two Trading
Days confirm orally and in writing to such Holder the number of shares of Common
Stock then outstanding.  In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Corporation, including the Preferred Stock, by such Holder or
its Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 9.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
Preferred Stock held by the applicable Holder.  The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 6(c) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such
limitation. The limitations contained in this paragraph shall apply to a
successor holder of Preferred Stock.



9

--------------------------------------------------------------------------------



e)           Issuance Limitations.  Notwithstanding anything herein to the
contrary, if the Corporation has not approved an Authorized Share Reverse
Action, then the Corporation may not issue, upon conversion of the Preferred
Stock pursuant to this Section 6, a number of shares of Common Stock which would
in the aggregate exceed 51,204,843 shares of Common Stock (such number of
shares, the “Issuable Maximum”).  In such case, any Holder exercising its
conversion rights pursuant to this Section 6 shall be entitled to a portion of
the Issuable Maximum equal to the quotient obtained by dividing (x) the original
Stated Value of such Holder’s Preferred Stock by (y) the aggregate Stated Value
of all Preferred Stock issued on the Original Issue Date to all Holders.


 
f)
Mechanics of Conversion



i.           Delivery of Certificate Upon Conversion. Not later than three
Trading Days after each Conversion Date (the “Share Delivery Date”), the
Corporation shall deliver, or cause to be delivered, to the converting Holder a
certificate or certificates which, on or after the Effective Date, shall be free
of restrictive legends and trading restrictions (other than those which may then
be required by the Purchase Agreement) representing the number of Conversion
Shares being acquired upon the conversion of shares of Preferred Stock. On or
after the Effective Date, the Corporation shall, upon request of such Holder,
use its best efforts to deliver any certificate or certificates required to be
delivered by the Corporation under Section 6 or Section 8 hereof electronically
through the Depository Trust Company or another established clearing corporation
performing similar functions. If in the case of any Notice of Conversion such
certificate or certificates are not delivered to or as directed by the
applicable Holder by the third Trading Day after the Conversion Date, the
applicable Holder shall be entitled to elect to rescind such Conversion Notice
by written notice to the Corporation at any time on or before its receipt of
such certificate or certificates, in which event the Corporation shall promptly
return to such Holder any original Preferred Stock certificate delivered to the
Corporation and such Holder shall promptly return to the Corporation any Common
Stock certificates representing the shares of Preferred Stock unsuccessfully
tendered for conversion to the Corporation.

 









10

--------------------------------------------------------------------------------



ii.           Obligation Absolute; Partial Liquidated Damages. The Corporation’s
obligation to issue and deliver the Conversion Shares upon conversion of
Preferred Stock in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by a Holder to enforce the
same, any waiver or consent with respect to any provision hereof, the recovery
of any judgment against any Person or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by such Holder or any other Person of any obligation to the
Corporation or any violation or alleged violation of law by such Holder or any
other person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Corporation to such Holder in connection with the
issuance of such Conversion Shares; provided, however, that such delivery shall
not operate as a waiver by the Corporation of any such action that the
Corporation may have against such Holder.  In the event a Holder shall elect to
convert any or all of the Stated Value of its Preferred Stock, the Corporation
may not refuse conversion based on any claim that such Holder or any one
associated or affiliated with such Holder has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and/or enjoining conversion of all or part of the
Preferred Stock of such Holder shall have been sought and obtained, and the
Corporation posts a surety bond for the benefit of such Holder in the amount of
150% of the Stated Value of Preferred Stock which is subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the underlying dispute and the proceeds of which shall be payable to such
Holder to the extent it obtains judgment.  In the absence of such injunction,
the Corporation shall issue Conversion Shares and, if applicable, cash, upon a
properly noticed conversion. If the Corporation fails to deliver to a Holder
such certificate or certificates pursuant to Section 6(e)(i) on the second
Trading Day after the Share Delivery Date applicable to such conversion, the
Corporation shall pay to such Holder, in cash, as liquidated damages and not as
a penalty, for each $1,000 of Stated Value of Preferred Stock being converted,
$5 per Trading Day (increasing to $10 per Trading Day on the third Trading Day
and increasing to $20 per Trading Day on the sixth Trading Day after such
damages begin to accrue) for each Trading Day after such second Trading Day
after the Share Delivery Date until such certificates are delivered. Nothing in
this Section 6(3)(ii) shall limit a Holder’s right to pursue actual damages or
declare a Triggering Event pursuant to Section 9 for the Corporation’s failure
to deliver Conversion Shares within the period specified herein and such Holder
shall have the right to pursue all remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.  The Exercise of any such rights shall not prohibit a Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

 







11

--------------------------------------------------------------------------------



iii.          Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. If the Corporation fails to deliver to a Holder the applicable
certificate or certificates by the Share Delivery Date pursuant to Section
6(e)(i), and if after such Share Delivery Date such Holder is required by its
brokerage firm to purchase (in an open market transaction or otherwise), or the
Holder’s brokerage firm purchases, shares of Common Stock to deliver in
satisfaction of a sale by such Holder of the Conversion Shares which such Holder
was entitled to receive upon the conversion relating to such Share Delivery Date
(a “Buy-In”), then the Corporation shall (A) pay in cash to such Holder (in
addition to any other remedies available to or elected by such Holder) the
amount by which (x) such Holder’s total purchase price (including any brokerage
commissions) for the shares of Common Stock so purchased exceeds (y) the product
of (1) the aggregate number of shares of Common Stock that such Holder was
entitled to receive from the conversion at issue multiplied by (2) the actual
sale price at which the sell order giving rise to such purchase obligation was
executed (including any brokerage commissions) and (B) at the option of such
Holder, either reissue (if surrendered) the shares of Preferred Stock equal to
the number of shares of Preferred Stock submitted for conversion or deliver to
such Holder the number of shares of Common Stock that would have been issued if
the Corporation had timely complied with its delivery requirements under Section
6(e)(i). For example, if a Holder purchases shares of Common Stock having a
total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of shares of Preferred Stock with respect to which the actual sale
price (including any brokerage commissions) giving rise to such purchase
obligation was a total of $10,000 under clause (A) of the immediately preceding
sentence, the Corporation shall be required to pay such Holder $1,000. The
Holder shall provide the Corporation written notice indicating the amounts
payable to such Holder in respect of the Buy-In and, upon request of the
Corporation, evidence of the amount of such loss. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Corporation’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of the shares
of Preferred Stock as required pursuant to the terms hereof.

 









12

--------------------------------------------------------------------------------



iv.           Reservation of Shares Issuable Upon Conversion. Until an
Authorized Share Reverse Action, the Corporation covenants that it will at all
times reserve and keep available out of its authorized and unissued shares of
Common Stock for the sole purpose of issuance upon conversion of the Preferred
Stock, free from preemptive rights or any other actual contingent purchase
rights of Persons other than the Holders of the Preferred Stock, an amount equal
to the Issuable Maximum. Following an Authorized Share Reverse Action, the
Corporation covenants that it will at all times reserve and keep available out
of its authorized and unissued shares of Common Stock for the sole purpose of
issuance upon conversion of the Preferred Stock, free from preemptive rights or
any other actual contingent purchase rights of Persons other than the Holders of
the Preferred Stock, not less than such aggregate number of shares of the Common
Stock as shall (subject to the terms and conditions in the Purchase Agreement)
be issuable (taking into account the adjustments of Section 7) upon the
conversion of all outstanding shares of Preferred Stock.  The Corporation
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and nonassessable and, if
the Conversion Shares Registration Statement is then effective under the
Securities Act, shall be registered for public sale in accordance with such
Conversion Shares Registration Statement.


v.           Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of the Preferred
Stock.   As to any fraction of a share which a Holder would otherwise be
entitled to purchase upon such conversion, the Corporation shall at its
election, either pay a cash adjustment in respect of such final fraction in an
amount equal to such fraction multiplied by the Conversion Price or round up to
the next whole share.


vi.           Transfer Taxes.  The issuance of certificates for shares of the
Common Stock on conversion of this Preferred Stock shall be made without charge
to any Holder for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holders of such shares of
Preferred Stock and the Corporation shall not be required to issue or deliver
such certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Corporation the amount of such tax or shall have
established to the satisfaction of the Corporation that such tax has been paid.


Section 7.  Certain Adjustments.


a)           Stock Dividends and Stock Splits.  If the Corporation, at any time
while this Preferred Stock is outstanding: (A) pays a stock dividend or
otherwise makes a distribution or distributions payable in shares of Common
Stock on shares of Common Stock or any other Common Stock Equivalents (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Corporation upon conversion of, or payment of a dividend on, this Preferred
Stock); (B) subdivides outstanding shares of Common Stock into a larger number
of shares; (C) combines (including by way of a reverse stock split) outstanding
shares of Common Stock into a smaller number of shares; or (D) issues, in the
event of a reclassification of shares of the Common Stock, any shares of capital
stock of the Corporation, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding any treasury shares of the Corporation) outstanding immediately
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event.  Any adjustment made
pursuant to this Section 7(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.



13

--------------------------------------------------------------------------------



b)           Subsequent Equity Sales.  If, at any time prior to the Preferred
Rights Reduction Date,  the Corporation or any Subsidiary sells or grants any
option to purchase or sells or grants any right to reprice its securities, or
otherwise disposes of or issues (or announces any sale, grant or any option to
purchase or other disposition) any Common Stock or Common Stock Equivalents
entitling any Person to acquire shares of Common Stock at an effective price per
share that is lower than the then Conversion Price (such lower price, the “Base
Conversion Price” and such issuances collectively, a “Dilutive Issuance”) (if
the holder of the Common Stock or Common Stock Equivalents so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower than the Conversion Price, such issuance shall be deemed
to have occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price.  Notwithstanding the foregoing, no adjustment will be made
under this Section 7(b) in respect of an Exempt Issuance or with respect to any
Dilutive Issuance occurring after the Preferred Rights Reduction Date.  If the
Corporation enters into a Variable Rate Transaction, despite the prohibition set
forth in the Purchase Agreement, the Corporation shall be deemed to have issued
Common Stock or Common Stock Equivalents at the lowest possible conversion price
at which such securities may be converted or exercised.  The Corporation shall
notify the Holders in writing, no later than the Business Day following the
issuance of any Common Stock or Common Stock Equivalents subject to this Section
7(b), indicating therein the applicable issuance price, or applicable reset
price, exchange price, conversion price and other pricing terms (such notice,
the “Dilutive Issuance Notice”). For purposes of clarification, whether or not
the Corporation provides a Dilutive Issuance Notice pursuant to this Section
7(b), upon the occurrence of any Dilutive Issuance, the Holders are entitled to
receive a number of Conversion Shares based upon the Base Conversion Price on or
after the date of such Dilutive Issuance, regardless of whether a Holder
accurately refers to the Base Conversion Price in the Notice of Conversion. The
provisions of this Section 7(b) shall terminate on the Preferred Rights
Reduction Date and shall not thereafter be available to any Holder.

 





14

--------------------------------------------------------------------------------



c)           Subsequent Rights Offerings.  If the Corporation, at any time prior
to the Preferred Rights Reduction Date, shall issue rights, options or warrants
to all holders of Common Stock (and not to Holders) entitling them to subscribe
for or purchase shares of Common Stock at a price per share that is lower than
the VWAP on the record date referenced below, then the Conversion Price shall be
multiplied by a fraction of which the denominator shall be the number of shares
of the Common Stock outstanding on the date of issuance of such rights or
warrants plus the number of additional shares of Common Stock offered for
subscription or purchase, and of which the numerator shall be the number of
shares of the Common Stock outstanding on the date of issuance of such rights or
warrants plus the number of shares which the aggregate offering price of the
total number of shares so offered (assuming delivery to the Corporation in full
of all consideration payable upon exercise of such rights, options or warrants)
would purchase at such VWAP.  Such adjustment shall be made whenever such rights
or warrants are issued prior to the Preferred Rights Reduction Date, and shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such rights, options or warrants.  The
provisions of this Section 7(c) shall terminate on the Preferred Rights
Reduction Date and shall not thereafter be available to any Holder.
 
d)           Pro Rata Distributions. If the Corporation, at any time prior to
the Preferred Rights Reduction Date, distributes to all holders of Common Stock
(and not to Holders) evidences of its indebtedness or assets (including cash and
cash dividends) or rights or warrants to subscribe for or purchase any security
(other than Common Stock, which shall be subject to Section 7(b)), then in each
such case the Conversion Price shall be adjusted by multiplying such Conversion
Price in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
fair market value at such record date of the portion of such assets, evidence of
indebtedness or rights or warrants so distributed applicable to one outstanding
share of the Common Stock as determined by the Board of Directors of the
Corporation in good faith. In either case the adjustments shall be described in
a statement delivered to the Holders describing the portion of assets or
evidences of indebtedness so distributed or such subscription rights applicable
to one share of Common Stock. Such adjustment shall be made whenever any such
distribution is made prior to the Preferred Rights Reduction Date and shall
become effective immediately after the record date mentioned above.    The
provisions of this Section 7(d) shall terminate on the Preferred Rights
Reduction Date and shall not thereafter be available to any Holder.


e)           Fundamental Transaction. If, at any time while this Preferred Stock
is outstanding, (A) the Corporation effects any merger or consolidation of the
Corporation with or into another Person, (B) the Corporation effects any sale of
all or substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Corporation
or another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Corporation effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a “Fundamental Transaction”), then, upon any subsequent
conversion of this Preferred Stock, the Holders shall have the right to receive,
for each Conversion Share that would have been issuable upon such conversion
immediately prior to the occurrence of such Fundamental Transaction, the same
kind and amount of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of one share of
Common Stock (the “Alternate Consideration”).  For purposes of any such
conversion, the determination of the Conversion Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Corporation shall apportion the Conversion
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration.  If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holders shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of this Preferred Stock following such Fundamental Transaction.  To
the extent necessary to effectuate the foregoing provisions, any successor to
the Corporation or surviving entity in such Fundamental Transaction shall file a
new Certificate of Designation with the same terms and conditions and issue to
the Holders new preferred stock consistent with the foregoing provisions and
evidencing the Holders’ right to convert such preferred stock into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 7(e) and insuring
that this Preferred Stock (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.





15

--------------------------------------------------------------------------------



f)            Calculations.  All calculations under this Section 7 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 7, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Corporation) issued
and outstanding.


g)           Notice to the Holders.


i.           Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 7, the Corporation shall
promptly deliver to each Holder a notice setting forth the Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

 
ii.           Notice to Allow Conversion by Holder.  If (A) the Corporation
shall declare a dividend (or any other distribution in whatever form) on the
Common Stock, (B) the Corporation shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock, (C) the Corporation shall
authorize the granting to all holders of the Common Stock of rights or warrants
to subscribe for or purchase any shares of capital stock of any class or of any
rights, (D) the approval of any stockholders of the Corporation shall be
required in connection with any reclassification of the Common Stock, any
consolidation or merger to which the Corporation is a party, any sale or
transfer of all or substantially all of the assets of the Corporation, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property or (E) the Corporation shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Corporation, then, in each case, the Corporation shall cause to be filed
at each office or agency maintained for the purpose of conversion of this
Preferred Stock, and shall cause to be delivered to each Holder at its last
address as it shall appear upon the stock books of the Corporation, at least 20
calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange, provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice.  The Holder is entitled to convert the
Conversion Amount of this Preferred Stock (or any part hereof) during the 20-day
period commencing on the date of such notice through the effective date of the
event triggering such notice.

 

16

--------------------------------------------------------------------------------



Section 8. Forced Conversion.  Notwithstanding anything herein to the contrary,
if after the Effective Date (i) the VWAP for each of any 22 consecutive Trading
Day period, which 22 consecutive Trading Day period shall have commenced only
after the later of the Shareholder Approval Date and the Effective Date
(“Threshold Period”), exceeds $0.05, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the Original Issue Date and
(ii) the volume for each Trading Day during any Threshold Period exceeds that
number of shares of Common Stock, per Trading Day, which is one percent (1%)  of
then issued and outstanding shares of Common Stock, the Corporation may, within
1 Trading Day after the end of any such Threshold Period, deliver a written
notice to all Holders (a “Forced Conversion Notice” and the date such notice is
delivered to all Holders, the “Forced Conversion Notice Date”) to cause each
Holder to convert all or part of such Holder’s Preferred Stock (as specified in
such Forced Conversion Notice) plus all accrued but unpaid dividends thereon and
all liquidated damages and other amounts due in respect of the Preferred Stock
pursuant to Section 6, it being agreed that the “Conversion Date” for purposes
of Section 6 shall be deemed to occur on the third Trading Day following the
Forced Conversion Notice Date (such third Trading Day, the “Forced Conversion
Date”).  The Corporation may not deliver a Forced Conversion Notice, and any
Forced Conversion Notice delivered by the Corporation shall not be effective,
unless all of the Equity Conditions have been met on each Trading Day during the
applicable Threshold Period through and including the later of the Forced
Conversion Date and the Trading Day after the date that the Conversion Shares
issuable pursuant to such conversion are actually delivered to the Holders
pursuant to the Forced Conversion Notice.   Any Forced Conversion Notices shall
be applied ratably to all of the Holders based on each Holder’s initial
purchases of Preferred Stock hereunder, provided that any voluntary conversions
by a Holder shall be applied against such Holder’s pro rata allocation, thereby
decreasing the aggregate amount forcibly converted hereunder if less than all
shares of the Preferred Stock are forcibly converted.  For purposes of
clarification, a Forced Conversion shall be subject to all of the provisions of
Section 6, including, without limitation, the provisions (i) requiring payment
of liquidated damages and limitations on conversions; (ii) prohibiting a
conversion of any portion of the Preferred Stock, to the extent that, after
giving effect to the conversion, such Holder (together with such Holder’s
Affiliates, and any other person or entity acting as a group together with such
Holder or any of such Holder’s Affiliates) would beneficially own in excess of
the Beneficial Ownership Limitation; and, (iii) dictating that the redemption,
liquidation, consent, dividend, and other rights and preferences of Holders of
the Preferred Shares (other than voting rights, which shall not be affected by
the automatic conversion) shall be eliminated or limited as specifically set
forth herein upon a conversion up to the Holder’s Beneficial Ownership
Limitation.









17

--------------------------------------------------------------------------------



Section 9. Redemption Upon Triggering Events.

 
a)           “Triggering Event” means any one or more of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


i.            the failure of the initial Conversion Shares Registration
Statement to be declared effective by the Commission on or prior to the 180th
day after the Original Issue Date; provided that to the extent that SEC Guidance
(as defined in the Registration Rights Agreement) does not permit the
registration of all or part of the Initial Shares (as defined in the
Registration Rights Agreement), such failure shall not be a Triggering Event
hereunder;

 
ii.           if, during the Effectiveness Period, the effectiveness of the
Conversion Shares Registration Statement lapses for more than an aggregate of 60
calendar days (which need not be consecutive calendar days) during any 12 month
period, or the Holders shall not otherwise be permitted to resell Registrable
Securities under the Conversion Shares Registration Statement for more than an
aggregate of 60 calendar days (which need not be consecutive calendar days)
during any 12 month period;


iii.           the Corporation shall fail to deliver certificates representing
Conversion Shares issuable upon a conversion hereunder that comply with the
provisions hereof prior to the fifth Trading Day after such shares are required
to be delivered hereunder, or the Corporation shall provide written notice to
any Holder, including by way of public announcement, at any time, of its
intention not to comply with requests for conversion of any shares of Preferred
Stock in accordance with the terms hereof;


iv.          one of the Events (as defined in the Registration Rights Agreement)
described in subsections (i), (ii) or (iii) of Section 2(b) of the Registration
Rights Agreement shall not have been cured to the satisfaction of the Holders
prior to the expiration of 30 calendar days from the Event Date (as defined in
the Registration Rights Agreement) relating thereto (other than an Event
resulting from a failure of a Conversion Shares Registration Statement to be
declared effective by the Commission on or prior to the 180th day after the
Original Issue Date, which shall be covered by Section 9(a)(i));







18

--------------------------------------------------------------------------------



v.           the Corporation shall fail for any reason to pay in full the amount
of cash due pursuant to a Buy-In within five calendar days after notice therefor
is delivered hereunder or shall fail to pay all amounts owed on account of any
Event (as defined in the Registration Rights Agreement) within five days of the
date due;


vi.          the Corporation shall fail to have available a sufficient number of
authorized and unreserved shares of Common Stock to issue to such Holder upon a
conversion hereunder;


vii.         unless specifically addressed elsewhere in this Certificate of
Designation as a Triggering Event, the Corporation shall fail to observe or
perform any other covenant, agreement or warranty contained in, or otherwise
commit any breach of the Transaction Documents, and such failure or breach shall
not, if subject to the possibility of a cure by the Corporation, have been cured
within 30 calendar days after the date on which written notice of such failure
or breach shall have been delivered;


viii.        the Corporation shall redeem more than a de minimis number
of  Junior Securities other than as to repurchases of Common Stock or Common
Stock Equivalents from departing officers and directors of the Corporation,
provided that, while any of the Preferred Stock remains outstanding, such
repurchases shall not exceed an aggregate of $100,000 from all officers and
directors;


ix.          the Corporation shall be party to a Change of Control Transaction;


x.           there shall have occurred a Bankruptcy Event;


xi.          the Common Stock shall fail to be listed or quoted for trading on a
Trading Market for more than five Trading Days, which need not be consecutive
Trading Days; or


xii.         any monetary judgment, writ or similar final process shall be
entered or filed against the Corporation, any subsidiary or any of their
respective property or other assets for greater than $100,000, and such
judgment, writ or similar final process shall remain unvacated, unbonded or
unstayed for a period of 45 calendar days.


b)           If a Triggering Event occurs prior to the Preferred Rights
Reduction Date, each Holder shall (in addition to all other rights it may have
hereunder or under applicable law) have the right, exercisable at the sole
option of such Holder, to require the Corporation to either (i) redeem all of
the Preferred Stock then held by such Holder for a redemption price, in shares
of Common Stock, equal to a number of shares of Common Stock equal to the
Triggering Redemption Amount divided by 75% of the average of the 10 VWAPs
immediately prior to the date of election hereunder or (b) increase the dividend
rate on all of the outstanding Preferred Stock held by such Holder to 18% per
annum thereafter.  The Triggering Redemption Amount, if in shares, shall be
issued within five Trading Days of the date on which the notice for the payment
therefor is provided by a Holder (the “Triggering Redemption Payment Date”).  If
the Corporation fails to pay in full the Triggering Redemption Amount hereunder
on the date such amount is due in accordance with this Section, the Corporation
will pay interest thereon at a rate equal to the lesser of 18% per annum or the
maximum rate permitted by applicable law, accruing daily from such date until
the Triggering Redemption Amount, plus all such interest thereon, is paid in
full.  For purposes of this Section, a share of Preferred Stock is outstanding
until such date as the applicable Holder shall have received Conversion Shares
upon a conversion (or attempted conversion) thereof that meets the requirements
hereof or has been paid the Triggering Redemption Amount as set forth
herein.    The redemption rights set forth in this Section 9 shall terminate on
the Preferred Rights Reduction Date and shall not thereafter apply to any
Holder.



19

--------------------------------------------------------------------------------



Section 10. Negative Covenants.  Prior to the Preferred Rights Reduction Date,
unless the holders of at least 51% of the Stated Value of the then outstanding
shares of Preferred Stock (except with respect to clause (c), below, which shall
require 100% consent of the Holders) shall have otherwise given prior written
consent, the Corporation shall not, and shall not permit any of its subsidiaries
(whether or not a Subsidiary on the Original Issue Date) to, directly or
indirectly:


a)           other than Permitted Indebtedness, enter into, create, incur,
assume, guarantee or suffer to exist any indebtedness for borrowed money of any
kind, including but not limited to, a guarantee, on or with respect to any of
its property or assets now owned or hereafter acquired or any interest therein
or any income or profits therefrom;

 
b)           other than Permitted Liens, enter into, create, incur, assume or
suffer to exist any Liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom;


c)           amend its certificate of incorporation, bylaws, this Certificate of
Designation or other charter documents so as to materially and adversely affect
any rights, preferences or power of any Holder;


d)           redeem, repay, repurchase or offer to repay, repurchase or
otherwise acquire more than a de minimis number of shares of its Common Stock,
Common Stock Equivalents or Junior Securities, except for the Conversion Shares
to the extent permitted or required under the Transaction Documents or as
otherwise permitted by the Transaction Documents;


e)           authorize or create any class of stock ranking as to dividends,
redemption or distribution of assets upon a Liquidation (as defined in Section
5) senior to or otherwise pari passu with the Preferred Stock;


f)            increase the number of authorized shares of Preferred Stock;







20

--------------------------------------------------------------------------------



g)           pay cash dividends or distributions on Junior Securities of the
Corporation nor shall any monies be set aside for or applied to the purchase or
redemption (through a sinking fund or otherwise) of any Junior Securities or
shares pari passu with the Preferred Stock; or


h)           enter into any agreement or understanding with respect to any of
the foregoing.


The provisions of this Section 10 shall terminate on the Preferred Rights
Reduction Date and shall not thereafter apply to any Holder, with the exception
of Subsection c) of this Section 10, which shall survive and in all respects
persist even after the Preferred Rights Reduction Date.


Section 11. Miscellaneous.


a)           Notices.  Any and all notices or other communications or deliveries
to be provided by the Holders hereunder including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Corporation, at the address set forth above, facsimile number
866-433-4352, Attention: Lew Jaffe, or such other facsimile number or address as
the Corporation may specify for such purposes by notice to the Holders delivered
in accordance with this Section 11.  Any and all notices or other communications
or deliveries to be provided by the Corporation hereunder shall be in writing
and delivered personally, by facsimile, or sent by a nationally recognized
overnight courier service addressed to each Holder at the facsimile number or
address of such Holder appearing on the books of the Corporation, or if no such
facsimile number or address appears on the books of the Corporation, at the
principal place of business of the Holders.  Any notice or other communication
or deliveries hereunder shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section 11 prior to 5:30
p.m. (New York City time) on any date, (ii) the date immediately following the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section 11 between 5:30 p.m. and 11:59
p.m. (New York City time) on any date, (iii) the second Business Day following
the date of mailing, if sent by nationally recognized overnight courier service,
or (iv) upon actual receipt by the party to whom such notice is required to be
given.

 
b)           Absolute Obligation. Except as expressly provided herein, no
provision of this Certificate of Designation shall alter or impair the
obligation of the Corporation, which is absolute and unconditional, to pay
liquidated damages, accrued dividends and accrued interest, as applicable, on
the shares of Preferred Stock at the time, place, and rate, and in the coin or
currency, herein prescribed.

 
c)           Lost or Mutilated Preferred Stock Certificate.  If a Holder’s
Preferred Stock certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Preferred Stock so mutilated, lost, stolen or destroyed, but only upon receipt
of evidence of such loss, theft or destruction of such certificate, and of the
ownership hereof reasonably satisfactory to the Corporation.



21

--------------------------------------------------------------------------------



d)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Certificate of Designation
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Nevada without regard to the principles of conflict of laws
thereof.  Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Certificate of Designation and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Certificate of Designation or the transactions contemplated hereby. If
either party shall commence an action or proceeding to enforce any provisions of
this Certificate of Designation, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.

 
e)           Waiver.  Any waiver by the Corporation or a Holder of a breach of
any provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders.  The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation.  Any waiver by the
Corporation or a Holder must be in writing.

 
f)           Severability.  If any provision of this Certificate of Designation
is invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances.  If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.



22

--------------------------------------------------------------------------------



g)           Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.


h)           Headings.  The headings contained herein are for convenience only,
do not constitute a part of this Certificate of Designation and shall not be
deemed to limit or affect any of the provisions hereof.


i)           Status of Converted or Redeemed Preferred Stock.  If any shares of
Preferred Stock shall be converted, redeemed or reacquired by the Corporation,
such shares shall resume the status of authorized but unissued shares of
preferred stock and shall no longer be designated as Series C Convertible
Preferred Stock.




*********************




RESOLVED, FURTHER, that the Chairman, the chief executive officer, president or
any vice-president of the Corporation be and they hereby are authorized and
directed to prepare and file a Certificate of Designation of Preferences,
Rights, and Limitations in accordance with the foregoing resolution and the
provisions of Nevada law.


IN WITNESS WHEREOF, the undersigned has executed this Certificate this ___ day
of July 2007.





 
__________________________________________
Name:  LEWIS JAFFE
Title:  Chief Executive Officer/President
 




















23

--------------------------------------------------------------------------------



ANNEX A


NOTICE OF CONVERSION


(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF PREFERRED
STOCK)


The undersigned hereby elects to convert the number of shares of  Series C
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.001 per share (the “Common Stock”), of Oxford Media, Inc., a Nevada
corporation (the “Corporation”), according to the conditions hereof, as of the
date written below. If shares of Common Stock are to be issued in the name of a
Person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as may be required by the Corporation in accordance with the Purchase
Agreement. No fee will be charged to the Holders for any conversion, except for
any such transfer taxes.


Conversion calculations:


Date to Effect Conversion: _____________________________________________


Number of shares of Preferred Stock owned prior to Conversion: _______________


Number of shares of Preferred Stock to be Converted: ________________________


Stated Value of shares of Preferred Stock to be Converted: ____________________


Number of shares of Common Stock to be Issued: ___________________________


Applicable Conversion Price:____________________________________________


Number of shares of Preferred Stock subsequent to Conversion: ________________


Address for Delivery: ______________________
or
DWAC Instructions:
Broker no: _________
Account no: ___________



 
[HOLDER]
     
By:___________________________________
 
Name:
 
Title:

 
 
 

 
24

--------------------------------------------------------------------------------